Exhibit 10.59

 

Deed

 

Deed of release

 

William Westmore Purton

Synwood Pty Ltd (ACN 005 506 150)

Lancefield Management Pty Ltd (ACN 124 769 133)

 

And

 

Elixir Gaming Technologies, Inc

Dolphin Products Pty Ltd (ACN 004 241 945)

Dolphin Advanced Technologies Pty Ltd (ACN 007 081 996)

 

 

[g15991ka01i001.jpg]

 

101 Collins Street Melbourne VIC 3000 Australia

Telephone +61 3 9288 1234 Facsimile +61 3 9288 1567

GPO Box 128A Melbourne VIC 3001 Australia

www.freehills.com DX 240 Melbourne

 

 

Sydney Melbourne Perth Brisbane Singapore

Correspondent offices in Hanoi Ho Chi Minh City Jakarta

 

--------------------------------------------------------------------------------


 

[g15991ka01i002.jpg]

 

Contents

 

 

Table of contents

 

 

 

 

 

The agreement

1

 

 

 

 

Operative part

3

 

 

 

1

Payment

3

 

 

 

2

Release from Lease Guarantees

3

 

 

 

2A.

Patent Application No. PCT/AU2007/001736

3

 

 

 

3

Release by Purton Parties

4

 

 

 

4

Release by Elixir Parties

5

 

 

 

5

Benefit of Release

5

 

 

 

6

Settlement

6

 

 

 

7

Default

6

 

 

 

8

Confidentiality

7

 

 

 

9

Plea in bar

7

 

 

 

10

Costs and expenses

7

 

 

 

11

General

8

 

11.1

Notices

8

 

11.2

Governing law and jurisdiction

8

 

11.3

Time of the essence

8

 

11.4

Invalidity and enforceability

8

 

11.5

Waiver

8

 

11.6

Variation

9

 

11.7

Assignment of rights

9

 

11.8

Severability

9

 

11.9

Entire agreement

9

 

11.10

No reliance

9

 

11.11

Counterparts

9

 

 

 

 

12

Interpretation

9

 

12.1

Agreement components

9

 

12.2

Interpretation

10

 

12.3

Interpretation of inclusive expressions

10

 

12.4

Business Day

11

 

 

 

 

Signing page

12

 

1

--------------------------------------------------------------------------------


 

[g15991ka01i002.jpg]

 

The agreement

 

Deed of release

 

 

 

Date  u   17 June 2009

 

 

 

Between the parties

 

 

 

Plaintiffs/ Defendants by Counterclaim

William Westmore Purton

Synwood Pty Ltd (ACN 005 506 150)

Lancefield Management Pty Ltd (ACN 124 769 133)

(together, the Purton Parties)

 

 

Defendants/ Plaintiffs by Counterclaim

Elixir Gaming Technologies, Inc

Dolphin Products Pty Ltd (ACN 004 241 945)

Dolphin Advanced Technologies Pty Ltd (ACN 007 081 996)

(together, the Elixir Parties)

 

 

Background

1    At all material times, Dolphin Products Pty Ltd was the lessee under the
Leases as defined by the Share Sale Agreement executed by William Purton,
Synwood Pty Ltd and VendingData Corporation (now Elixir Gaming Technologies Inc)
on or about 5 July 2006 (Share Sale Agreement), being the lease of:

 

(a)  590 Waterdale Road, Heidelberg West, Victoria 3081 dated 30 January 2004
(as varied or extended); and

 

(b)  600 Waterdale Road, Heidelberg West, Victoria 3081 dated 20 August 2000 (as
varied or extended).

 

(together, the Leases)

 

2    On or about 20 August 1999 and 30 January 2004, William Purton provided to
the lessor under the Leases, guarantees of the obligations of lessee, Dolphin
Products Pty Ltd (together, the Lease Guarantees).

 

3    Pursuant to clause 9.2 of the Share Sale Agreement, within 90 days of the
Completion Date (ie by 7 October 2006), Dolphin Products Pty Ltd must use its
best endeavours to obtain the consent of the landlord of the Leases to release
William Purton as a guarantor under the Leases (including providing an
equivalent bank guarantee from a bank acceptable to the landlord for an amount
equal to 12 months rent).

 

4    Pursuant to clause 9.3(a) of the Share Sale Agreement, from Completion (ie
10 July 2006) until such time as William Purton has been released as a guarantor
under the Leases, Dolphin Products Pty Ltd will indemnify, and keep indemnified,
William Purton against every claim arising out of or in relation to William
Purton’s guarantee in relation to the Leases.

 

5    Dolphin Products Pty Ltd has not procured William Purton’s release from the
Lease Guarantees and William Purton remains

 

1

--------------------------------------------------------------------------------


 

[g15991ka01i002.jpg]

 

The agreement

 

 

subject to the Lease Guarantees.

 

6    The Purton Parties commenced proceedings against the Elixir Parties in the
Supreme Court of Victoria No. 2061 of 2007 (the Proceeding).

 

7    In November 2007, Elixir Gaming Technologies Inc and Dolphin Products Pty
Ltd commenced a counterclaim against the Purton Parties (the Counterclaim). 
Dolphin Advanced Technologies Pty Ltd is defined as ‘the Company’ at paragraph
61 of the Counterclaim (as amended) (although Dolphin Advanced Technologies Pty
Ltd is not a party to the Counterclaim).

 

8    Together, the Proceeding and the Counterclaim constitute the dispute
between the parties (Dispute). (Copies of the Amended Statement of Claim and
Defence to Amended Statement of Claim and Amended Counterclaim are attached to
this deed at Annexures 1 and 2).

 

9    The parties have agreed to settle the Dispute, on a without costs or
admissions basis, in accordance with this deed.

 

10  The parties wish to release all conceivable claims against each other in
respect of the subject matter of the Dispute, or any part of the Dispute, and
the Share Sale Agreement (subject to this deed) whether or not all material
facts are known to the party giving the release, and wish this deed to have
effect in a manner that most effectively releases any claims of the parties
against each other in respect of the subject matter of the Dispute or any part
of the Dispute.

 

 

This deed witnesses

that in consideration of, among other things, the mutual promises contained in
this deed, the parties agree as set out in the Operative part of this deed.

 

2

--------------------------------------------------------------------------------


 

[g15991ka01i002.jpg]

 

Operative part

 


1                                                  PAYMENT


 


(A)                                          THE ELIXIR PARTIES WILL PAY TO THE
PURTON PARTIES ON OR BEFORE 23 JUNE 2009 THE SUM OF $US550,000 (UNITED STATES
DOLLARS FIVE HUNDRED AND FIFTY THOUSAND ONLY) INCLUSIVE OF GST (THE SETTLEMENT
SUM) IN FULL AND FINAL SETTLEMENT OF THE DISPUTE.


 


(B)                                          THE SETTLEMENT SUM MUST BE PAID TO
THE PURTON PARTIES BY TELEGRAPHIC TRANSFER TO THE BANK ACCOUNT WITH THE
FOLLOWING DETAILS:


 

Name:                                             Synwood Pty Ltd

 

BSB:                                                083-029

 

Account Number:                         SYNWOUSD01

 

SWIFT Code:                                NATAAU3303M

 


2                                                  RELEASE FROM LEASE GUARANTEES


 


(A)                                          DOLPHIN PRODUCTS PTY LTD MUST:


 

(1)                                         USE ITS BEST ENDEAVOURS TO PROCURE
BY 30 SEPTEMBER 2009 THE RELEASE OF WILLIAM PURTON FROM THE LEASE GUARANTEES;
AND

 

(2)                                         CONTINUE TO INDEMNIFY WILLIAM PURTON
AGAINST EVERY CLAIM ARISING OUT OF OR IN RELATION TO THE LEASE GUARANTEES.

 


(B)                                          IN THE EVENT THAT BY 30
SEPTEMBER 2009 DOLPHIN PRODUCTS PTY LTD HAS NOT PROCURED THE RELEASES REFERRED
TO IN THE PRECEDING SUB-PARAGRAPH:


 

(1)                                         IT MUST CONTINUE TO USE ITS BEST
ENDEAVOURS TO PROCURE THE RELEASES UNTIL SUCH TIME AS THE RELEASES ARE GRANTED
OR ALL POTENTIAL LIABILITY OF WILLIAM PURTON UNDER THE LEASE GUARANTEES HAS BEEN
EXTINGUISHED; AND

 

(2)                                         IT MUST CONTINUE TO INDEMNIFY
WILLIAM PURTON AGAINST ANY CLAIM MADE AGAINST HIM PURSUANT TO THE LEASE
GUARANTEES.

 


(C)                                           UPON PROCURING RELEASES OF WILLIAM
PURTON FROM THE LEASE GUARANTEES DOLPHIN PRODUCTS PTY LTD MUST SEND COPIES OF
THE DOCUMENTS CONSTITUTING THOSE RELEASES TO THE PURTON PARTIES’ SOLICITORS AND
UNTIL SUCH TIME AS SUCH DOCUMENTS HAVE BEEN SENT DOLPHIN PRODUCTS PTY LTD SHALL
BE REGARDED BY ALL PARTIES HERETO NOT TO HAVE PROCURED THE RELEASES REQUIRED
UNDER THIS CLAUSE.

 


2A.             PATENT APPLICATION NO. PCT/AU2007/001736


 


(A)                                          SUBJECT TO THE DUE PAYMENT OF THE
SETTLEMENT SUM BY THE ELIXIR PARTIES PURSUANT TO CLAUSE 1 ABOVE, WILLIAM
WESTMORE PURTON SHALL :


 

(1)                                         EXECUTE, AS ONE OF THE INVENTORS,
THE ASSIGNMENT BY INVENTORS (ASSIGNMENT) AND THE DECLARATION FOR PATENT
APPLICATION (DECLARATION) IN RELATION TO PATENT

 

3

--------------------------------------------------------------------------------


 

[g15991ka01i002.jpg]

3   Release by Purton Parties

 

 

 

APPLICATION SERIAL NO. PCT/AU2007/001736 (THE APPLICATION) AND DELIVER THE
ORIGINAL EXECUTED COPIES OF THE ASSIGNMENT AND DECLARATION TO THE ELIXIR
PARTIES’ SOLICITORS WITHIN 5 DAYS FROM THE DATE OF PAYMENT OF THE SETTLEMENT SUM
BY THE ELIXIR PARTIES (COPIES OF THE ASSIGNMENT AND DECLARATION ARE ATTACHED TO
THIS DEED AT ANNEXURES 3 AND 4); AND

 

(2)                                        execute such other documents and/or
do such other acts as reasonably necessary or required in relation to the
Application without charge to the Elixir Parties,

 

provided that, for the avoidance of doubt, and notwithstanding anything to the
contrary contained in the Assignment or Declaration, all filing fees and charges
for the Application and the fees of the relevant intellectual property agent
(whether Connolly Bove Lodge & Hutz LLP or such other intellectual property
agent as may from time to time be engaged by the Elixir Parties) in respect of
the Application, shall be borne solely by the Elixir Parties.

 


3                 RELEASE BY PURTON PARTIES


 


(A)                                          THE PURTON PARTIES HEREBY RELEASE
AND DISCHARGE THE ELIXIR PARTIES AND EACH OF THEIR RELATED BODIES CORPORATE AS
DEFINED IN THE CORPORATIONS ACT 2001 (CTH) AND THE DIRECTORS, SERVANTS AND
AGENTS OF EACH OF THEM (RELATED PARTIES) SEVERALLY FROM ANY CLAIM, ACTION,
DEMAND, SUIT OR PROCEEDING FOR DAMAGES, DEBT, RESTITUTION, EQUITABLE
COMPENSATION, ACCOUNT, INJUNCTION, SPECIFIC PERFORMANCE OR ANY OTHER REMEDY THAT
THE PURTON PARTIES HAVE OR MAY HAVE AGAINST THE ELIXIR PARTIES OR ANY OF THEIR
RELATED PARTIES IN RESPECT OF:


 

(1)                                         THE SUBJECT MATTER OF THE PROCEEDING
OR ANY PART OF THE PROCEEDING;

 

(2)                                         THE SUBJECT MATTER OF THE
COUNTERCLAIM OR ANY PART OF THE COUNTERCLAIM;

 

(3)                                         ANY THING TOUCHING UPON, CONCERNING
OR RELATED TO THE DISPUTE INCLUDING, WITHOUT LIMITATIONS, ANY DAMAGE, LOSS, COST
OR EXPENSE (INCLUDING LEGAL COSTS) SUFFERED AS A RESULT OF THE DISPUTE; AND

 

(4)                                         ANY THING TOUCHING UPON, CONCERNING
OR RELATED TO THE SHARE SALE AGREEMENT (SUBJECT TO THIS DEED),

 

whether arising at common law, in equity, or under statute or otherwise (the
Released Matters).

 


(B)                                          IN SUPPORT OF THE RELEASE IN
(A) ABOVE, THE PURTON PARTIES:

 

(1)                                         COVENANT WITH THE ELIXIR PARTIES AND
EACH OF THEIR RELATED PARTIES SEVERALLY NOT TO CLAIM, SUE OR TAKE ANY ACTION
AGAINST THE ELIXIR PARTIES OR ANY OF THEIR RELATED PARTIES IN RESPECT OF THE
RELEASED MATTERS; AND

 

(2)                                         MUST INDEMNIFY THE ELIXIR PARTIES
AND EACH OF THEIR RELATED PARTIES SEVERALLY AGAINST ALL DAMAGE, LOSS, COST OR
EXPENSE ARISING FROM ANY CLAIM, ACTION, DEMAND, SUIT OR PROCEEDING BROUGHT OR
THREATENED BY ANY OF THE PURTON PARTIES OR THEIR RELATED PARTIES AGAINST THE
ELIXIR PARTIES OR ANY OF THEIR RELATED PARTIES IN RESPECT OF THE RELEASED
MATTERS.

 


(C)                                           FOR THE AVOIDANCE OF DOUBT,
NOTHING IN CLAUSES 3(A) AND 3(B):


 

(1)                                         PREVENTS THE PURTON PARTIES OR THEIR
RELATED PARTIES FROM  COMMENCING  A PROCEEDING TO ENFORCE THEIR RIGHTS UNDER
THIS DEED; AND

 

(2)                                         AFFECTS DOLPHIN PRODUCTS PTY LTD’S
OBLIGATIONS PURSUANT TO CLAUSE 2 OF THIS DEED.

 

4

--------------------------------------------------------------------------------


 

[g15991ka01i002.jpg]

4   Release by Elixir Parties

 


4                                                  RELEASE BY ELIXIR PARTIES


 


(A)                                          THE ELIXIR PARTIES HEREBY RELEASE
AND DISCHARGE THE PURTON PARTIES AND EACH OF THEIR RELATED BODIES CORPORATE AS
DEFINED IN THE CORPORATIONS ACT 2001 (CTH) AND THE DIRECTORS, SERVANTS AND
AGENTS OF EACH OF THEM (RELATED PARTIES) SEVERALLY FROM ANY CLAIM, ACTION,
DEMAND, SUIT OR PROCEEDING FOR DAMAGES, DEBT, RESTITUTION, EQUITABLE
COMPENSATION, ACCOUNT, INJUNCTION, SPECIFIC PERFORMANCE OR ANY OTHER REMEDY THAT
THE ELIXIR PARTIES HAVE OR MAY HAVE AGAINST THE PURTON PARTIES OR ANY OF THEIR
RELATED PARTIES IN RESPECT OF:


 

(1)                                         THE SUBJECT MATTER OF THE PROCEEDING
OR ANY PART OF THE PROCEEDING;

 

(2)                                         THE SUBJECT MATTER OF THE
COUNTERCLAIM OR ANY PART OF THE COUNTERCLAIM; AND

 

(3)                                         ANY THING TOUCHING UPON, CONCERNING
OR RELATED TO THE DISPUTE INCLUDING, WITHOUT LIMITATIONS, ANY DAMAGE, LOSS, COST
OR EXPENSE (INCLUDING LEGAL COSTS) SUFFERED AS A RESULT OF THE DISPUTE;

 

(4)                                         ANY THING TOUCHING UPON, CONCERNING
OR RELATED TO THE SHARE SALE AGREEMENT (SUBJECT TO THIS DEED),

 

whether arising at common law, in equity, or under statute or otherwise (the
Released Matters).

 


(B)                                          IN SUPPORT OF THE RELEASE IN
(A) ABOVE, THE ELIXIR PARTIES:


 

(1)                                         COVENANT WITH THE PURTON PARTIES AND
EACH OF THEIR RELATED PARTIES SEVERALLY NOT TO CLAIM, SUE OR TAKE ANY ACTION
AGAINST THE PURTON PARTIES OR ANY OF THEIR RELATED PARTIES IN RESPECT OF THE
RELEASED MATTERS; AND

 

(2)                                         MUST INDEMNIFY THE PURTON PARTIES
AND EACH OF THEIR RELATED PARTIES SEVERALLY AGAINST ALL DAMAGE, LOSS, COST OR
EXPENSE ARISING FROM ANY CLAIM, ACTION, DEMAND, SUIT OR PROCEEDING BROUGHT OR
THREATENED BY ANY OF THE ELIXIR PARTIES OR THEIR RELATED PARTIES AGAINST THE
PURTON PARTIES OR ANY OF THEIR RELATED PARTIES IN RESPECT OF THE RELEASED
MATTERS.

 


(C)                                           FOR THE AVOIDANCE OF DOUBT NOTHING
IN CLAUSES 4(A) AND 4(B):


 

(1)                                         PREVENTS THE ELIXIR PARTIES OR THEIR
RELATED PARTIES FROM COMMENCING A PROCEEDING TO ENFORCE THEIR RIGHTS UNDER THIS
DEED; AND

 

(2)                                         AFFECTS WILLIAM WESTMORE PURTON’S
OBLIGATIONS PURSUANT TO CLAUSE 2A OF THIS DEED.

 


5                                                  BENEFIT OF RELEASE


 

Without prejudice to the ability of each party and each Related Party to enforce
this deed for its own benefit, each party holds the benefit of each release,
discharge, indemnity and covenant not to sue contained in this deed to the
extent that it is expressed to apply in favour of its Related Parties on trust
for each of its Related Parties.

 

5

--------------------------------------------------------------------------------


 

[g15991ka01i002.jpg]

6   Settlement

 


6                                                  SETTLEMENT

 

Each party must at its expense:

 


(A)                                          DO EVERYTHING REQUIRED TO BE DONE
BY IT TO SETTLE THE DISPUTE IN ACCORDANCE WITH THIS DEED;


 


(B)                                          CONSENT TO SHORT MINUTES OF ORDER
IN THE FORM OF ANNEXURE 5; AND


 


(C)                                           BEAR ITS OWN COSTS IN THE DISPUTE.


 


7                                                  DEFAULT


 


(A)                                          IN THE EVENT OF DEFAULT IN PAYMENT
BY THE ELIXIR PARTIES OF THE SETTLEMENT SUM PAYABLE UNDER CLAUSE 1 ABOVE OR ANY
PART THEREOF, THE PURTON PARTIES SHALL BE AT LIBERTY TO COMMENCE A PROCEEDING TO
ENFORCE THEIR RIGHTS UNDER THIS DEED AND APPLY FOR JUDGMENT FOR THE UNPAID
BALANCE OF THE SETTLEMENT SUM PLUS INTEREST FROM THE DATE OF DEFAULT AT THE RATE
PRESCRIBED UNDER THE PENALTY INTEREST RATES ACT 1983 (VIC) PLUS THE COSTS OF
APPLYING FOR JUDGMENT AND IT IS HEREBY FURTHER AGREED THAT:


 

(1)                                         THIS DEED MAY BE PRODUCED AS
EVIDENCE OF THE ELIXIR PARTIES’ IRREVOCABLE CONSENT TO SUCH JUDGMENT; AND

 

(2)                                         AN AFFIDAVIT BY A SOLICITOR ACTING
FOR THE PURTON PARTIES TO THE EFFECT THAT THE SAID SUM OR ANY PART OF IT HAS NOT
BEEN RECEIVED BY THE PURTON PARTIES SHALL BE SUFFICIENT EVIDENCE OF SAME.

 


(B)                                          IN THE EVENT OF DEFAULT BY THE
ELIXIR PARTIES OR ANY ONE OF THEM IN ANY PROMISE MADE UNDER THIS DEED OTHER THAN
THE PROMISE TO PAY THE SETTLEMENT SUM, THE PARTIES AGREE THAT THE FOLLOWING
PROVISONS SHALL APPLY:

 

(1)                                         THE PURTON PARTIES MAY SEND WRITTEN
NOTICE OF THE DEFAULT TO THE ELIXIR PARTIES’ ADDRESS FOR NOTICES SPECIFIED
HEREIN;

 

(2)                                         THE ELIXIR PARTIES MUST WITHIN 14
DAYS OF RECEIVING SUCH WRITTEN NOTICE OF DEFAULT REMEDY THE DEFAULT AND SEND
WRITTEN NOTICE OF HAVING REMEDIED THE DEFAULT TO THE PURTON PARTIES’ SOLICITORS;

 

(3)                                         IF, WITHIN 14 DAYS AFTER HAVING SENT
A WRITTEN NOTICE OF DEFAULT TO THE ELIXIR PARTIES THE PURTON PARTIES HAVE NOT
RECEIVED THE WRITTEN NOTICE OF REMEDY REFERRED TO IN THE PRECEDING SUB-CLAUSE
THE PURTON PARTIES SHALL BE AT LIBERTY TO COMMENCE A PROCEEDING TO ENFORCE THEIR
RIGHTS UNDER THIS DEED AND APPLY FOR JUDGMENT IN WHATEVER FORM IS APPROPRIATE TO
THE NATURE OF THE DEFAULT AND IT IS HEREBY FURTHER AGREED THAT:

 

(A)                                        THIS DEED MAY BE PRODUCED AS EVIDENCE
OF THE ELIXIR PARTIES’ IRREVOCABLE CONSENT TO SUCH JUDGMENT; AND

 

(B)                                        AN AFFIDAVIT BY A SOLICITOR ACTING
FOR THE PURTON PARTIES TO THE EFFECT THAT THE DEFAULT HAS OCCURRED AND NOT BEEN
REMEDIED SHALL BE SUFFICIENT EVIDENCE OF SAME.

 


(C)                                           IN THE EVENT OF DEFAULT BY THE
PURTON PARTIES OR ANY ONE OF THEM IN ANY PROMISE MADE UNDER THIS DEED, THE
PARTIES AGREE THAT THE FOLLOWING PROVISONS SHALL APPLY:


 

(1)                                         THE ELIXIR PARTIES MAY SEND WRITTEN
NOTICE OF THE DEFAULT TO THE PURTON PARTIES’ ADDRESS FOR NOTICES SPECIFIED
HEREIN;

 

(2)                                         THE PURTON PARTIES MUST WITHIN 14
DAYS OF RECEIVING SUCH WRITTEN NOTICE OF DEFAULT REMEDY THE DEFAULT AND SEND
WRITTEN NOTICE OF HAVING REMEDIED THE DEFAULT TO THE ELIXIR PARTIES’ SOLICITORS;

 

6

--------------------------------------------------------------------------------


 

[g15991ka01i002.jpg]

8   Confidentiality

 

(3)                                         IF, WITHIN 14 DAYS AFTER HAVING SENT
A WRITTEN NOTICE OF DEFAULT TO THE PURTON PARTIES THE ELIXIR PARTIES HAVE NOT
RECEIVED THE WRITTEN NOTICE OF REMEDY REFERRED TO IN THE PRECEDING SUB-CLAUSE
THE ELIXIR PARTIES SHALL BE AT LIBERTY TO COMMENCE A PROCEEDING TO ENFORCE THEIR
RIGHTS UNDER THIS DEED AND APPLY FOR JUDGMENT IN WHATEVER FORM IS APPROPRIATE TO
THE NATURE OF THE DEFAULT AND IT IS HEREBY FURTHER AGREED THAT:

 

(A)                                        THIS DEED MAY BE PRODUCED AS EVIDENCE
OF THE PURTON PARTIES’ IRREVOCABLE CONSENT TO SUCH JUDGMENT; AND

 

(B)                                        AN AFFIDAVIT BY A SOLICITOR ACTING
FOR THE ELIXIR PARTIES TO THE EFFECT THAT THE DEFAULT HAS OCCURRED AND NOT BEEN
REMEDIED SHALL BE SUFFICIENT EVIDENCE OF SAME.

 


8                                                  CONFIDENTIALITY


 


(A)                                          NEITHER PARTY MAY DISCLOSE ANY
INFORMATION IN RESPECT OF THIS DEED, OTHER THAN FOR THE PURPOSE OF ENFORCING
THIS DEED, OBTAINING LEGAL OR TAX ADVICE IN RELATION TO THIS DEED, OR AS
REQUIRED BY LAW, RULES OR REGULATIONS UNDER THE APPLICABLE STOCK EXCHANGE; OR
WITH THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY.


 


(B)                                          SUBJECT TO THE PERMITTED
DISCLOSURES IN SUB-CLAUSE (A) ABOVE, EACH PARTY MUST USE ITS BEST ENDEAVOURS TO
ENSURE THAT NONE OF ITS EMPLOYEES, SERVANTS, AGENTS, OFFICERS OR ADVISERS OR
RELATED PARTIES DISCLOSE ANY SUCH INFORMATION.


 


9                                                  PLEA IN BAR


 

Each party acknowledges that the other party and its Related Parties are
entitled to enforce this deed directly and in the case of its Related Parties to
the same extent as if the Related Parties were named as parties to this deed and
may plead this deed in bar to any claim or proceeding by the other party or its
Related Parties in respect of the Released Matters.

 


10                                           COSTS AND EXPENSES


 


(A)                                          EACH PARTY MUST PAY ITS OWN LEGAL
AND OTHER COSTS AND EXPENSES IN RESPECT OF THE DISPUTE.


 


(B)                                          EACH PARTY MUST PAY ITS OWN COSTS
AND EXPENSES IN RESPECT OF:


 

(1)                                         THE NEGOTIATION, PREPARATION,
EXECUTION, DELIVERY, STAMPING AND REGISTRATION OF THIS DEED; AND

 

(2)                                         THE ENFORCEMENT OR PROTECTION OR
ATTEMPTED ENFORCEMENT OR PROTECTION OF ANY RIGHTS UNDER THIS DEED,

 

including, but not limited to, any legal costs and expenses on an indemnity
basis and any professional consultant’s fees in respect of any of the above.

 

7

--------------------------------------------------------------------------------


 

[g15991ka03i001.jpg]

11   General

 


11                                           GENERAL

 


11.1                                 NOTICES

 


(A)                                          NOTICE OF ANY DEFAULT OR OTHER
MATTER REQUIRED UNDER THIS DEED MUST BE SENT TO:


 

(1)                                         HALL AND WILCOX LAWYERS, LEVEL 30,
600 BOURKE STREET, MELBOURNE, VICTORIA 3000 (IN RESPECT OF NOTICES TO THE PURTON
PARTIES).

 

(2)                                         FREEHILLS, LEVEL 42, 101 COLLINS
STREET, MELBOURNE, VICTORIA 3000 (IN RESPECT OF NOTICES TO THE ELIXIR PARTIES).

 


11.2                                 GOVERNING LAW AND JURISDICTION


 


(A)                                          THIS DEED IS GOVERNED BY THE LAW IN
FORCE IN VICTORIA.


 


(B)                                          EACH PARTY IRREVOCABLY SUBMITS TO
THE NON-EXCLUSIVE JURISDICTION OF COURTS EXERCISING JURISDICTION IN VICTORIA AND
COURTS OF APPEAL FROM THEM IN RESPECT OF ANY PROCEEDINGS ARISING OUT OF OR IN
CONNECTION WITH THIS DEED. EACH PARTY IRREVOCABLY WAIVES ANY OBJECTION TO THE
VENUE OF ANY LEGAL PROCESS IN THESE COURTS ON THE BASIS THAT THE PROCESS HAS
BEEN BROUGHT IN AN INCONVENIENT FORUM.


 


11.3                                 TIME OF THE ESSENCE


 


TIME IS OF THE ESSENCE IN RELATION TO ALL PROMISES MADE UNDER THIS DEED.


 


11.4                                 INVALIDITY AND ENFORCEABILITY


 


(A)                                          IF ANY PROVISION OF THIS DEED IS
INVALID UNDER THE LAW OF ANY JURISDICTION THE PROVISION IS ENFORCEABLE IN THAT
JURISDICTION TO THE EXTENT THAT IT IS NOT INVALID, WHETHER IT IS IN SEVERABLE
TERMS OR NOT.


 


(B)                                          CLAUSE 11.4(A) DOES NOT APPLY WHERE
ENFORCEMENT OF THE PROVISION OF THIS DEED IN ACCORDANCE WITH
CLAUSE 11.4(A) WOULD MATERIALLY AFFECT THE NATURE OR EFFECT OF THE PARTIES’
OBLIGATIONS UNDER THIS DEED.


 


11.5                                 WAIVER


 


(A)                                          NO PARTY TO THIS DEED MAY RELY ON
THE WORDS OR CONDUCT OF ANY OTHER PARTY AS A WAIVER OF ANY RIGHT UNLESS THE
WAIVER IS IN WRITING AND SIGNED BY THE PARTY GRANTING THE WAIVER.


 


(B)                                          THE MEANINGS OF THE TERMS USED IN
THIS CLAUSE 11.5 ARE SET OUT BELOW.

 

Term

 

Meaning

 

 

 

Conduct

 

includes delay in the exercise of a right.

 

 

 

Right

 

any right arising under or in connection with this deed and includes the right
to rely on this clause.

 

8

--------------------------------------------------------------------------------


 

[g15991ka03i002.jpg]

12   Interpretation

 

Term

 

Meaning

 

 

 

Waiver

 

an election between rights and remedies, and conduct which might otherwise give
rise to an estoppel.


 


11.6                                 VARIATION


 


A VARIATION OF ANY TERM OF THIS DEED MUST BE IN WRITING AND SIGNED BY THE
PARTIES.


 


11.7                                 ASSIGNMENT OF RIGHTS


 


(A)                                          RIGHTS ARISING OUT OF OR UNDER THIS
DEED ARE NOT ASSIGNABLE BY A PARTY WITHOUT THE PRIOR WRITTEN CONSENT OF THE
OTHER PARTIES.


 


(B)                                          A BREACH OF CLAUSE 11.7(A) BY:


 

(1)                                         THE PURTON PARTIES ENTITLES THE
ELIXIR PARTIES TO TERMINATE THIS DEED;

 

(2)                                         THE ELIXIR PARTIES ENTITLES THE
PURTON PARTIES TO TERMINATE THIS DEED.

 


(C)                                           CLAUSE 11.7(B) DOES NOT AFFECT THE
CONSTRUCTION OF ANY OTHER PART OF THIS DEED.


 


11.8                                 SEVERABILITY


 


(A)                                          SUBJECT TO CLAUSE 11.8(B) THE
APPLICATION OF ANY CLAUSE OF THIS DEED WHICH IS PROHIBITED IN ANY JURISDICTION
IS, IN THAT JURISDICTION, INEFFECTIVE ONLY TO THE EXTENT OF THAT PROHIBITION.


 


(B)                                          CLAUSE 11.8(A) DOES NOT APPLY WHERE
THE PROHIBITION OF THE APPLICATION OF ANY CLAUSE OF THIS DEED IN ANY
JURISDICTION WOULD SUBSTANTIALLY CHANGE THE NATURE OF THE PARTIES’ OBLIGATIONS
UNDER THE DEED.


 


11.9                                 ENTIRE AGREEMENT

 

This deed states all the express terms of the agreement between the parties in
respect of its subject matter. It supersedes all prior discussions,
negotiations, understandings and agreements in respect of its subject matter.

 


11.10                          NO RELIANCE

 

No party has relied on any statement by any other party not expressly included
in this deed.

 


11.11                          COUNTERPARTS


 

This deed may be executed in any number of counterparts.

 


12                                           INTERPRETATION


 


12.1                                 AGREEMENT COMPONENTS

 

This deed includes any schedule.

 

9

--------------------------------------------------------------------------------


 

[g15991ka03i002.jpg]

12   Interpretation

 


12.2                                 INTERPRETATION

 

In this deed:

 


(A)                                          HEADINGS AND BOLD TYPE ARE FOR
CONVENIENCE ONLY AND DO NOT AFFECT THE INTERPRETATION OF THIS DEED.


 


(B)                                          THE SINGULAR INCLUDES THE PLURAL
AND THE PLURAL INCLUDES THE SINGULAR.


 


(C)                                           WORDS OF ANY GENDER INCLUDE ALL
GENDERS.


 


(D)                                          OTHER PARTS OF SPEECH AND
GRAMMATICAL FORMS OF A WORD OR PHRASE DEFINED IN THIS DEED HAVE A CORRESPONDING
MEANING.


 


(E)                                           AN EXPRESSION IMPORTING A PERSON
INCLUDES ANY COMPANY, PARTNERSHIP, JOINT VENTURE, ASSOCIATION, CORPORATION OR
OTHER BODY CORPORATE AND ANY GOVERNMENT AGENCY AS WELL AS AN INDIVIDUAL.


 


(F)                                            A REFERENCE TO A CLAUSE, PARTY,
SCHEDULE, ATTACHMENT OR EXHIBIT IS A REFERENCE TO A CLAUSE OF, AND A PARTY,
SCHEDULE, ATTACHMENT OR EXHIBIT TO, THIS DEED AND A REFERENCE TO THIS DEED
INCLUDES ANY SCHEDULE, ATTACHMENT AND EXHIBIT.


 


(G)                                           A REFERENCE TO ANY LEGISLATION
INCLUDES ALL DELEGATED LEGISLATION MADE UNDER IT AND AMENDMENTS, CONSOLIDATIONS,
REPLACEMENTS OR RE-ENACTMENTS OF ANY OF THEM.


 


(H)                                          A REFERENCE TO A DOCUMENT INCLUDES
ALL AMENDMENTS OR SUPPLEMENTS TO, OR REPLACEMENTS OR NOVATIONS OF, THAT
DOCUMENT.


 


(I)                                              A REFERENCE TO A PARTY TO A
DOCUMENT INCLUDES THAT PARTY’S SUCCESSORS AND PERMITTED ASSIGNEES.


 


(J)                                             A PROMISE ON THE PART OF 2 OR
MORE PERSONS BINDS THEM JOINTLY AND SEVERALLY. EACH OF THE “PURTON PARTIES” AND
“ELIXIR PARTIES” SHALL BE REGARDED AS A “PARTY” TO THIS DEED. RECEIPT OF THE
SETTLEMENT SUM BY ANY ONE OF THE PURTON PARTIES PURSUANT TO CLAUSE 1 ABOVE SHALL
BE DEEMED RECEIVED BY ALL PURTON PARTIES.


 


(K)                                          A REFERENCE TO AN AGREEMENT OTHER
THAN THIS DEED INCLUDES A DEED AND ANY LEGALLY ENFORCEABLE UNDERTAKING,
AGREEMENT, ARRANGEMENT OR UNDERSTANDING, WHETHER OR NOT IN WRITING.


 


(L)                                              A REFERENCE TO LIQUIDATION OR
INSOLVENCY INCLUDES APPOINTMENT OF AN ADMINISTRATOR, COMPROMISE, ARRANGEMENT,
MERGER, AMALGAMATION, RECONSTRUCTION, WINDING-UP, DISSOLUTION, DEREGISTRATION,
ASSIGNMENT FOR THE BENEFIT OF CREDITORS, SCHEME, COMPOSITION OR ARRANGEMENT WITH
CREDITORS, INSOLVENCY, BANKRUPTCY, OR ANY SIMILAR PROCEDURE OR, WHERE
APPLICABLE, CHANGES IN THE CONSTITUTION OF ANY PARTNERSHIP OR PERSON, OR DEATH.


 


(M)                                      NO PROVISION OF THIS DEED WILL BE
CONSTRUED ADVERSELY TO A PARTY BECAUSE THAT PARTY WAS RESPONSIBLE FOR THE
PREPARATION OF THIS DEED OR THAT PROVISION.


 


(N)                                          A REFERENCE TO A BODY, OTHER THAN A
PARTY TO THIS DEED (INCLUDING AN INSTITUTE, ASSOCIATION OR AUTHORITY), WHETHER
STATUTORY OR NOT:


 

(1)                                         WHICH CEASES TO EXIST; OR

 

(2)                                         WHOSE POWERS OR FUNCTIONS ARE
TRANSFERRED TO ANOTHER BODY,

 

is a reference to the body which replaces it or which substantially succeeds to
its powers or functions.

 


12.3                                 INTERPRETATION OF INCLUSIVE EXPRESSIONS


 

Specifying anything in this deed after the words ‘include’ or ‘for example’ or
similar expressions does not limit what else is included.

 

10

--------------------------------------------------------------------------------


 

[g15991ka03i002.jpg]

12   Interpretation

 


12.4                                 BUSINESS DAY


 

Where the day on or by which any thing is to be done is not a Business Day, that
thing must be done on or by the next Business Day.

 

11

--------------------------------------------------------------------------------


 

[g15991ka03i002.jpg]

Signing page

 

Executed as a deed

 

Executed by:

 

William Westmore Purton

 

 

 

 

 

 

Witness

 

 

 

 

 

 

Wiliam Westmore Purton

 

Witness name (please print)

 

 

 

Synwood Pty Ltd

 

 

(ACN 005 506 150)

 

 

in accordance with section 127 of the Corporations Act 2001

 

 

 

 

 

 

 

Secretary/ Director

 

Witness

 

 

 

 

 

 

Wiliam Westmore Purton

 

 

Name (please print)

 

Witness name (please print)

 

12

--------------------------------------------------------------------------------


 

[g15991ka03i002.jpg]

 

Lancefield Management Pty Ltd

 

 

(ACN 124 769 133)

 

 

 

 

 

in accordance with section 127 of the Corporations Act 2001

 

 

 

 

 

 

Secretary/ Director

 

Witness

 

 

 

 

 

 

Wiliam Westmore Purton

 

 

Name (please print)

 

Witness name (please print)

 

 

 

 

 

 

Elixir Gaming Techonologies, Inc

 

 

in accordance with section 127 of the Corporations Act 2001

 

 

 

 

 

 

Secretary/ Director

 

Witness

 

 

 

 

 

 

Clarence Chung

 

 

Name (please print)

 

Witness name (please print)

 

 

 

 

 

 

Dolphin Products Pty Ltd

 

 

(ACN 004 241 945)

in accordance with section 127 of the Corporations Act 2001

 

 

 

 

 

 

Secretary/ Director

 

Witness

 

 

 

 

 

 

Clarence Chung

 

 

Name (please print)

 

Witness name (please print)

 

13

--------------------------------------------------------------------------------


 

[g15991ka03i002.jpg]

 

Dolphin Advanced Technologies Pty Ltd

 

 

(ACN 007 081 996)

 

 

in accordance with section 127 of the Corporations Act 2001

 

 

 

 

 

 

Secretary/ Director

 

Witness

 

 

 

 

 

 

Clarence Chung

 

 

Name (please print)

 

Witness name (please print)

 

14

--------------------------------------------------------------------------------


 

[g15991ka05i001.jpg]

 

Annexure 1

 

Amended Statement of Claim

 

15

--------------------------------------------------------------------------------


 

[g15991ka05i002.jpg]

 

Annexure 2

 

Defence to Amended Statement of Claim and Amended Counterclaim

 

16

--------------------------------------------------------------------------------


 

[g15991ka05i002.jpg]

 

Annexure 3

 

Assignment by Inventors

 

17

--------------------------------------------------------------------------------


 

[g15991ka05i002.jpg]

 

Annexure 4

 

Declaration for Patent Application

 

18

--------------------------------------------------------------------------------


 

[g15991ka05i002.jpg]

 

Annexure 5

 

Short Minutes of Order

 

(1)                                         THE PROCEEDING IS DISMISSED BY
CONSENT.

(2)                                         NO ORDER AS TO COSTS.

 

19

--------------------------------------------------------------------------------